REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a confectionary dispensing garment having, in combination with other limitations: at least one cup; a truncated conic housing configured to fit over a cup of the at least one cup of the garment, wherein the truncated conic housing comprises a small radius opening and a large radius opening, wherein the small radius opening is sized to substantially expose a wearer's nipple when the garment and the truncated conic housing are worn; and one or more substantially torus shaped confectionery units removably coupled to an outside surface of said truncated conic housing, wherein each one of the substantially torus shaped confectionery units comprises a confectionery including a candy or a pastry, and an inner support ring with a plurality of arms for coupling the inner support ring to the truncated conic housing.
The closest prior art of record is Nemirofsky (US Patent No. 4,120,043) and Brink (US Patent No. 6,872,119), as noted in the Non-Final Rejection mailed on March 16, 2022. However, neither Nemirofsky nor Brink, either alone or in combination, teaches all of the claim limitations of the confectionary dispensing garment as claimed above. 
Nemirofsky teaches a T-shirt or upper body garment with an integrated gumball dispenser/pocket, while Brink teaches a plurality of small, torus-shaped confectionary/candy units that are threaded along strings/straps of a string bikini or bra. Neither teaches a truncated conic housing configured to fit over a cup of the at least one cup of the garment, wherein the truncated conic housing comprises a small radius opening and a large radius opening, wherein the small radius opening is sized to substantially expose a wearer's nipple when the garment and the truncated conic housing are worn; and an inner support ring with a plurality of arms for coupling the inner support ring to the truncated conic housing; wherein the confectionery units are removably coupled to an outside surface of said truncated conic housing.
Furthermore, the garments taught by Nemirofsky and Brink are vastly divergent from one another in structure, and absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have even combined the teachings of Nemirofsky and Brink to arrive at something resembling the claimed garment, without improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-6, and 8-11 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732